TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00681-CV




Michael Wright, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 182,163-A, HONORABLE MICHAEL J. NELSON, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant Michael Wright filed his notice of appeal on October 14, 2005, and the
appellate record was filed the same day.  On November 29, 2005, the Clerk of this Court sent
Wright notice that his brief was overdue and that his appeal would be dismissed for want of
prosecution if he did not respond to this Court by December 9, 2005.  To date, appellant has not
responded to this Court’s notice.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b), (c).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   January 31, 2006